      Case 3:20-cv-00364-GCS Document 1 Filed 04/20/20 Page 1 of 5 Page ID #1

1827-76


                             IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS
                                       BENTON DIVISION

ERIN M. SCOTT,                                )
                                              )
         Plaintiff,                           )
                                              )
vs.                                           )      Case No. 3:20-cv-364
                                              )
CLIFFORD DAVID NIX and                        )
POPE TRUCKING, INC.,                          )
                                              )
         Defendants.                          )

                               DEFENDANTS’ NOTICE OF REMOVAL

         NOW COME the Defendants, CLIFFORD DAVID NIX (“NIX”) and POPE TRUCKING, INC.

(“POPE TRUCKING”), by and through their attorneys, HEYL, ROYSTER, VOELKER & ALLEN, P.C.,

and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby file their Notice of Removal of the

cause of action styled, Erin M. Scott v. Clifford David Nix and Pope Trucking, Inc., Case No. 2020-

L-12, originally filed and now pending in the Circuit Court of the Second Judicial Circuit Court,

Franklin County, Illinois, from said Circuit Court to the United States District Court for the

Southern District of Illinois, Benton Division. In support of its Notice of Removal, Defendants

state:

         1.       Plaintiff filed a Complaint in Franklin County Circuit Court Case No. 2020-L-12

against Defendants on March 17, 2020. A true and accurate copy of the Complaint at Law is

attached hereto as Exhibit A. Plaintiff obtained service on Defendant Nix on or about April 1,

2020. Plaintiff obtained service on Defendant Pope Trucking on or about March 31, 2020.




                                            Page 1 of 5
   Case 3:20-cv-00364-GCS Document 1 Filed 04/20/20 Page 2 of 5 Page ID #2

1827-76


                                        I.      TIMELINESS

        2.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as Defendants

filed the same within 30 days of Defendant Nix’s and Defendant Pope Trucking’s receipt of the

Complaint and Summons in Franklin County Circuit Court Case 2020- L-12.

        3.     Pursuant to 28 U.S.C. § 1446(b)(2)(A), both Defendants consent to the removal of

this action.

                               II.     DIVERSITY OF CITIZENSHIP

        4.     At the time the action was commenced and since then, Plaintiff was and is a

natural person and a resident and citizen of the State of Illinois.

        5.     Defendant Nix was and is a natural person and a resident of Georgia, thereby

making him a citizen of the State of Georgia pursuant to 28 U.S.C. § 1332.

        6.     Defendant Pope Trucking is a corporation organized and existing under the laws

of the State of Georgia with its principal place of business in Pearson, Georgia, thereby making it

a citizen of the State of Georgia pursuant to 28 U.S.C. § 1332.

                               III.    AMOUNT IN CONTROVERSY

        7.     Plaintiff’s Complaint alleges that she prays for judgment in a sum “in excess of

Fifteen Thousand Dollars ($15,000.00) plus costs of suit” See Ex. A at Count I-II. Pursuant to

Illinois Supreme Court Rule 222, “[a]ny civil action seeking money damages shall have attached

to the initial pleading the party’s affidavit that the total of money damages sought does or does

not exceed $50,000.” Ill. Sup. Ct. R. 222(b). Plaintiff’s Supreme Court Rule 222(b) affidavit states

that money damages in this matter exceed $50,000. See Ex. A at Affidavit Pursuant to IRCP Rule

222.


                                             Page 2 of 5
   Case 3:20-cv-00364-GCS Document 1 Filed 04/20/20 Page 3 of 5 Page ID #3

1827-76


        8.      Notwithstanding Plaintiff’s prayer and affidavit, this Court may consider all facts

relevant to the amount in controversy in this case at the time of this Notice of Removal. See

Meridian Sec. Ins. Co. v. Sadowski, 441 F. 3d 536, 541 (7th Cir. 2006). If the plaintiff, “the master

of the complaint,” provides little information about the value of the claims alleged, a good-faith

estimate of the stakes is acceptable if it is plausible and supported by a preponderance of the

evidence. Oshana v. Coca-Cola Co., 472 F. 3d 506, 511 (7th Cir. 2006).

        9.      This is a personal injury action in which Plaintiff’s alleges “serious and permanent

injuries to her person” and that she has suffered damages including “large sums of money” for

past and future medical expenses; lost wages; and a loss of enjoyment of life. See Ex. A at

Count I, ¶ 8 and Count II, ¶ 8.

        10.     Counsel for Plaintiff has represented to Defendants’ representatives that Plaintiff’s

medical expenses to date are approximately $18,000.                 Counsel further represented to

Defendants’ representatives that Plaintiff sustained dysfunction at the cervical, lumbar and

thoracic levels of Plaintiff’s spine as a result of the accident.

        11.     As it appears from the allegations in the State Court Complaint, including

allegations of “serious and permanent” injuries and future damages, and Plaintiff’s counsel’s

representations of the Plaintiff’s injuries and medical expenses, Defendants estimate in good

faith that the stakes of this matter exceed $75,000, exclusive of interest and costs. See Oshana,

472 F. 3d at 511; see also Campbell v. Bayou Steel Corp., 338 F. Supp. 2d 896, 902, (N.D. Ill. 2004)

(granting plaintiff’s motion to remand based on defendants’ failure to timely remove the case

where the complaint alleged plaintiff "suffered severe and permanent injuries, and was forced

to, and will continue to seek extensive medical treatment in an attempt to be healed and cured


                                              Page 3 of 5
   Case 3:20-cv-00364-GCS Document 1 Filed 04/20/20 Page 4 of 5 Page ID #4

1827-76


of his maladies" and “defendants could have ascertained, both from the face of the complaint

and [defendant’s] own knowledge of plaintiff’s injuries,” that plaintiff would incur at least

$75,000.00 in damages).

                                       IV.     CONCLUSION

       12.     Pursuant to 28 U.S.C. § 1332, there is complete diversity of the parties and the

amount in controversy exceeds $75,000.00. Accordingly, this Court has original jurisdiction over

this matter. Therefore, this action may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

       13.     This action is currently pending in the Circuit Court of the Second Judicial Circuit

Court, Franklin County, Illinois. Pursuant to 28 U.S.C. 1441(a) and this Court’s General and Civil

Local Rule 40.1(C), removal to the United States District Court for the Southern District of Illinois,

Benton Division, is proper.

       14.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders that

have been served upon Defendants in the removed case are attached to this Notice of Removal.

A copy of the Complaint is attached hereto as Ex. A.

       15.     Defendants will provide written notice hereof to all adverse parties and file a copy

of this Notice of Removal with the Clerk of the Circuit Court of the Second Judicial Circuit Court,

Franklin County, Illinois, as required under 28 U.S.C. § 1446(d).

DEFENDANTS DEMAND TRIAL BY JURY.

                                                       CLIFFORD DAVID NIX and
                                                     POPE TRUCKING, INC., Defendants

                                                            /s/ Douglas R. Heise
                                              BY:    _________________ _______________________
                                                 HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                     Doug R. Heise, ARDC #6195244
                                                   Brittany P. Warren, ARDC #6325934

                                             Page 4 of 5
  Case 3:20-cv-00364-GCS Document 1 Filed 04/20/20 Page 5 of 5 Page ID #5

1827-76




HEYL, ROYSTER, VOELKER & ALLEN, P.C.
105 West Vandalia Street
Mark Twain Plaza III, Suite 100
PO Box 467
Edwardsville, IL 62025
Phone: 618.656.4646
Primary E-Mail: edwecf@heylroyster.com
Secondary E-Mail #1: dheise@heylroyster.com
Secondary E-Mail #2: bwarren@heylroyster.com


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 20th day of April, 2020, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing(s) to the following:

Raymond Lawler
Lawler & Lawler
1129 N. Carbon St.
Marion, IL 62959
lawleru@yahoo.com
Attorney for Plaintiff

                                                      /s/ Douglas R. Heise
                                            BY:   _______________________________________
                                              HEYL, ROYSTER, VOELKER & ALLEN, P.C.




                                          Page 5 of 5
